Citation Nr: 0718895	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  06-23 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

2.  Entitlement to service connection for residuals of 
typhoid fever.

3.  Entitlement to service connection for hearing loss in the 
right ear.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the veteran's claims 
for service connection for peripheral neuropathy of his left 
and right lower extremities, bilateral hearing loss, 
tinnitus, and residuals of typhoid fever.  The RO also 
determined that, as new and material evidence had not been 
received, a previously denied claim for service connection 
for a left ankle sprain would not be reopened.  The veteran 
disagreed with this decision in June 2005.  When he perfected 
a timely appeal in July 2006, he withdrew his appeal on the 
issue of whether new and material evidence had been received 
to reopen a previously denied claim for service connection 
for a left ankle sprain.  See 38 C.F.R. § 20.204.

In a December 2006 rating decision, the RO granted the 
veteran's claims for service connection for hearing loss in 
the left ear and rated it zero percent effective March 29, 
2004 (the date of receipt of the veteran's claims), and for 
tinnitus, to 10 percent disabling effective March 29, 2004.  
The 10 percent rating for tinnitus is the maximum schedular 
evaluation allowed under the applicable criteria.  See 
38 C.F.R. § 4.71a, Diagnostic Code 6260.  See also Smith v. 
Nicholson, 19 Vet. App. 63 (2005), rev'd., 451 F.3d 1344 
(Fed. Cir. 2006), cert. denied, __ U.S. __, 75 U.S.L.W. 3122 
(Jan. 22, 2007) (holding that VA properly interpreted its 
regulations as permitting only one 10 percent evaluation for 
service-connected tinnitus).  Since the veteran has not 
disagreed with the ratings or effective date assigned for his 
hearing loss in the left ear or tinnitus, issues pertaining 
to hearing loss in the left ear and tinnitus are no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997).




FINDINGS OF FACT

1.  The service medical records do not show peripheral 
neuropathy in either lower extremity during active service or 
for decades thereafter; there is no competent evidence of a 
nexus between peripheral neuropathy of either lower extremity 
and service.

2.  The service medical records showed hearing loss in the 
right ear but the separation audiological examination did 
not; there is no medical evidence of right ear hearing loss 
until many years post-service; while there is a competent 
nexus opinion linking the veteran's current hearing loss in 
the right ear to service, the audiological examination 
performed in conjunction with this claim ruled out a current 
diagnosis of a hearing loss disability as defined by the 
applicable VA regulation.

3.  There is no service medical records showing typhoid fever 
during service, nor is there medical evidence of a diagnosis 
of residuals of typhoid fever after service; there is no 
competent evidence of a nexus between claimed residuals of 
typhoid fever and active service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not 
incurred or aggravated during active service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Claimed residuals of typhoid fever were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

3.  A hearing loss disability in the right ear was not 
incurred or aggravated during active service, nor may 
sensorineural hearing loss be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307., 3.309, 3.385 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in May 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the May 2004 VCAA notice 
was furnished to the veteran and his representative prior to 
the December 2004 RO decision that is the subject of this 
appeal.  

The RO also provided the veteran and his service 
representative with notice of the Dingess requirements in 
March 2006.  The Board finds that such post-decisional notice 
(i.e., after the December 2004 rating decision that is the 
subject of this appeal) raises a presumption of prejudice 
(Sanders, supra) but, as will be explained below in greater 
detail, the preponderance of the evidence is against the 
appellant's claims.  Thus, any questions as to the disability 
rating or effective date to be assigned are moot.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To the extent that there was any timing deficiency with the 
notice of the Dingess requirements provided to the veteran 
and his service representative, the currently appealed claims 
were subsequently readjudicated in supplemental statements of 
the case (SSOC's) issued in December 2006 and February 2007.  
The Federal Circuit has held that timing-of-notice errors can 
be "cured" by notification followed by readjudication.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006) (Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) ("The Federal Circuit specifically mentioned 
two remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini II, supra, at 122-
24 (2004) ("proper subsequent VA process" can cure error in 
timing of notice).  

The Veterans Court has held that a SSOC that complies with 
applicable due process and notification requirements 
constitutes a readjudication decision.  Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III); see also 
Prickett, supra (holding that a Statement of the Case that 
complies with all applicable due process and notification 
requirements constitutes a readjudication decision).  As the 
SSOC's issued in this case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.

In view of the foregoing, to include the post notice 
readjudication in a SSOC, any prejudice raised by the 
untimely notice of the Dingess requirements is rebutted. 
While the veteran does not have the burden of showing 
prejudice (Sanders, supra), it is pertinent to note that the 
evidence does not show, nor does the appellant contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

As will be explained below in greater detail, the veteran was 
not treated for peripheral neuropathy of the either lower 
extremity during active service and the post-service medical 
evidence does not show a nexus between such and any incident 
of or finding recorded during service.  The medical evidence 
also does not show any treatment for residuals of typhoid 
fever during or after active service.  Finally, although 
there is an opinion relating the veteran's post-service 
hearing loss in the right ear to active service, a recent 
audiological examination failed to show a current hearing 
loss disability as defined by the applicable VA regulation 
that the Board must follow.  38 C.F.R. § 3.385.  

Accordingly, the claims for service connection for peripheral 
neuropathy of the lower extremities, claimed residuals of 
typhoid fever, and hearing loss in the right ear cannot be 
granted.  Thus, there has been no plausible showing of how 
the essential fairness of the adjudication was affected and 
"the purpose of the notice was not frustrated."  Id.  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 128, 129 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Overton v. Nicholson, 20 Vet. App. 427 (2006); Dalton 
v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 2007); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran was offered the opportunity to 
testify in support of his claims at a Board hearing, although 
he declined to do so.  The veteran also was provided with a 
November 2006 VA (fee-based) audiology examination, which 
showed that his hearing loss in the right ear was related to 
active service (although it is not severe enough to be 
considered a disability for VA purposes).  The evidence is 
adequate to resolve all three claims; there is no duty to 
provide another examination or a medical opinion.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Factual Background

A review of the veteran's service medical records indicates 
that he denied any history of hearing loss and reported a 
history of cramps in his legs at his enlistment physical 
examination in March 1969.  Clinical evaluation was 
completely normal with the exception of small scars on the 
left thigh and left thumb.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
X
10
LEFT
0
0
0
X
12

On periodic physical examination in June 1970, the veteran's 
history was unchanged.  The in-service examiner noted that 
the veteran experienced cramps in his legs at night.  
Clinical evaluation was completely normal, and the veteran 
had a full range of motion and strength in his legs.  His 
pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
40
LEFT
10
10
15
15
35

On an audiological evaluation in November 1970, the veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
15
20
LEFT
5
5
15
5
10

The in-service examiner stated that the veteran's primary 
work area was on the flight line and that he had not worn ear 
protection.  He also stated that the veteran's hearing was 
"good."

The veteran's history was unchanged at his separation 
physical examination in January 1971.  Clinical evaluation 
was completely normal.  The veteran's pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
10
5
0
10
20

The veteran's DD-214 shows that his military occupational 
specialty (MOS) was as an aircraft radar navigation systems 
repairman.  He had no overseas service.

On VA examination in July 1971, physical examination showed 
that the veteran's ears were negative, no hearing loss, a 
normal gait, and intact sensation.

A review of private outpatient treatment records from R.L.K., 
M.D. (-initials used to protect privacy) (Dr. R.L.K.), dated 
in November 1997 shows that the veteran complained of 
"numbness or a deadness" in the metatarsophalangeal joint 
of each great toe which extended in to his ankles.  He denied 
any other numbness or tingling.  A neurological review of 
systems was entirely negative.  Physical examination showed 
5/5 motor strength in all major muscle groups with normal 
muscle bulk and tone, intact light touch in all extremities, 
intact position sense and vibration sense in the medial 
malleoli and great toes bilaterally, diminished pinprick 
sensation in the lower extremities extending about 1/3 of the 
way onto the shin, repeated movements were "OK", and a 
normal gait.  Dr. R.L.K. stated that the results of the 
veteran's examination suggested a small fiber polyneuropathy 
that was most likely idiopathic.  He also stated, "This 
appears to be something that [the veteran] will be able to 
live with and I have reassured him it is unlikely to cause 
any disability."  The impressions included polyneuropathy.

On follow-up outpatient treatment with Dr. R.L.K. in December 
1997, the veteran stated that there was "no change in his 
numbness."  Dr. R.L.K. reassured the veteran that his 
polyneuropathy was not a manifestation of systemic disease.  
The assessment was idiopathic polyneuropathy with no evidence 
of diabetes, hypothyroidism, B-12 deficiency, or inflammatory 
disease.

On VA outpatient treatment in June 2004, the veteran 
continued to have significant leg pain which he described as 
feeling that his legs were "wooden."  He also complained of 
poor sensation with hyperalgesia (a condition in which slight 
exertion causes great pain).  The veteran's history included 
peripheral neuropathy, possibly related to diabetes mellitus.  
The VA examiner stated that it was uncertain whether the 
veteran's neuropathy was completely diabetic in origin and a 
vascular component needed to be ruled out.  The assessment 
included neuropathy.

In statements on his July 2006 substantive appeal, the 
veteran asserted that his neuropathy was not related to 
diabetes.  He contended that he had contracted typhoid fever 
while on active service conducting hurricane relief support 
operations following Hurricane Camille in 1969.  He also 
contended, "I was told by a medical colonel that I probably 
had typhoid and never told otherwise.  Now I believe that I 
suffered poisoning by an unknown combination of chemicals" 
which was responsible for his peripheral neuropathy of his 
lower extremities.  He stated that his peripheral neuropathy 
had begun "about 10 years after" separation from service 
and had worsened since that time.  He also stated that he was 
"often exposed to flightline and engine test noise" during 
active service.

On VA (fee-based) audiological examination in November 2006, 
the veteran complained of difficulty hearing and 
understanding speech, particularly in the presence of 
background noise.  The VA (fee-based) examiner reviewed the 
veteran's service medical records.  The veteran reported an 
in-service history of exposure to jet aircraft engine noise 
and wearing ear protection "some of the time."  He reported 
little post-service noise exposure.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
20
35
LEFT
15
10
25
35
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 98 percent in the left ear.  
Pure tone air and bone conduction thresholds revealed a 
bilateral mild to severe high frequency sensorineural hearing 
loss at about 3000 Hertz (Hz).  There was normal middle ear 
pressure and compliance bilaterally.  The VA (fee-based) 
examiner stated that it was more likely than not that the 
veteran's high frequency hearing loss was the result of in-
service noise exposure.  The diagnosis was bilateral mild to 
severe frequency sensorineural hearing loss, left greater 
than right, at 3000 Hz and above.

In a January 2007 statement, the veteran contended that he 
had been told by a technician at a recent VA examination that 
his neuropathy was idiopathic and likely caused by exposure 
to "military and/or civilian chemicals."  He described 
participating in clean up activities in rural Mississippi 
following Hurricane Camille in 1969 and asserted that 
exposure to poisonous chemicals while assisting with 
hurricane recovery efforts led to his peripheral neuropathy.  
In another January 2007 statement, the veteran disputed the 
results of his recent VA (fee-based) audiological examination 
and stated that his hearing loss in his right ear should be 
considered a disability for VA purposes.  

Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In addition, certain chronic diseases, including organic 
diseases of the nervous system (to include peripheral 
neuropathy and sensorineural or high frequency hearing loss), 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claims for service connection for 
peripheral neuropathy of the lower extremities, residuals of 
typhoid fever, and for hearing loss in the right ear.  

                                                     Hearing 
Loss

The veteran has asserted that his in-service duties exposed 
him to significant acoustic trauma, which resulted in hearing 
loss.  The veteran's DD-214 confirms that he was an aircraft 
radar and navigation systems repairman, which undoubtedly 
exposed him to excessive noise over a prolonged period of 
time, apparently without ear protection.  The service medical 
records show that his hearing was well within normal limits 
upon entry into service and subsequent in-service 
examinations in June 1970 and November 1970 showed decibel 
levels of 40 and 20 for the right ear, respectively.  The 
former test result is consistent with a hearing loss 
disability.  See 38 C.F.R. § 3.385.  While the latter result 
is not, it is indicative of at least minimal hearing loss, 
albeit not a disability for VA compensation purposes.  Id.; 
see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993), which 
states that decibel levels beginning at 20 indicate some 
degree of hearing loss.  However, the audiological 
examination performed at the time of the veteran's separation 
from service examination in January 1971 again showed that 
the veteran's hearing in the right ear was within normal 
limits.  

The veteran did not report any complaints of or seek 
treatment for hearing loss on VA examination in July 1971, 
several months after his service separation.  In fact, the 
earliest indication in the medical records of hearing loss in 
the right ear post-service is a record dated in November 
2006, or more than 35 years after his discharge from active 
duty, when he was diagnosed with bilateral hearing loss.  
With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).  Here there is a decades long gap between the 
right ear hearing loss in service and the eventual current 
diagnosis, which weighs against the claim (Maxson, supra) and 
it is again pertinent to note that there is the normal 
separation audiological examination in between service and 
the current diagnosis.

The Board acknowledges that the VA (fee-based) examiner 
stated in November 2006 that the veteran's bilateral hearing 
loss was related to active service.  Service connection is in 
effect for hearing loss in the left ear.  However, as the RO 
has noted throughout the pendency of this appeal, the 
veteran's hearing loss in the right ear is not considered a 
disability for VA purposes under 38 C.F.R. § 3.385.  This 
regulation provides that impaired hearing will be considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000 3000, or 4000 Hertz (Hz) is 
40 decibels (dB) or higher; or when the auditory thresholds 
for at least three of these frequencies are 26 dB or higher; 
or when speech recognition scores are less than 94 percent.  
See 38 C.F.R. § 3.385 (2006).  In November 2006, none of the 
veteran's right ear auditory thresholds was 40 dB or higher, 
only one right ear auditory threshold (at 4000 Hz) was higher 
than 26 dB, and speech recognition was 96 percent in the 
right ear.  Thus, the results of the veteran's audiology 
examination in November 2006 do not meet the minimum 
requirements for his right ear hearing loss to be considered 
a disability for VA purposes.  Accordingly, service 
connection for hearing loss in the right ear is not warranted 
at this time.  

                          


Peripheral Neuropathy of the Lower Extremities

The veteran's DD-214 shows no service in Vietnam, so he was 
not presumptively exposed to herbicides while he was on 
active duty and it is not contended otherwise.  The service 
medical records are negative for any complaints or clinical 
findings relating to peripheral neuropathy of either lower 
extremity.  These records show instead that the veteran's 
lower extremities were normal throughout active service, to 
include upon the service separation examination in January 
1971.  There is no evidence of any findings suggestive of 
peripheral neuropathy of either lower extremity within the 
first post-service year.  The Board specifically notes that 
the veteran did not report any complaints of or seek 
treatment for peripheral neuropathy on VA examination in July 
1971, several months after service separation.  Accordingly, 
service connection for peripheral neuropathy of the lower 
extremities is not warranted on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The earliest indication in the medical evidence of evaluation 
or treatment for peripheral neuropathy is dated in November 
1997, when the veteran complained of numbness in the toes and 
ankles.  Thus, the earliest competent evidence of the disease 
in question is 25 years after service.  Such negative 
evidence weighs against the claim.  See Maxson, supra.

It was reported in November 1997 that the veteran had a 
history of peripheral neuropathy.  In this regard, the Board 
observes that the mere transcription of medical history does 
not transform the information in to competent medical 
evidence merely because the transcriber happens to be a 
medical professional.  Grover v. West, 12 Vet. App. 109, 112 
(1999).  Moreover, none of the veteran's post-service 
treating examiners related his peripheral neuropathy of 
either lower extremity to active service.  In December 1997, 
Dr. R.L.K. concluded that the veteran's polyneuropathy was 
not the result of any systemic disease.  The VA examiner 
stated in June 2004 that it was uncertain whether the 
veteran's neuropathy was completely diabetic in origin.  
There is no competent opinion relating the veteran's 
peripheral neuropathy of the lower extremities to active 
service.  

The veteran also contends that he incurred peripheral 
neuropathy of the bilateral lower extremities after being 
exposed to (unspecified) chemicals while on active duty.  He 
further asserts that a VA technician told him that his 
peripheral neuropathy was due to in-service chemical 
exposure.  These assertions, filtered through a lay person's 
sensibilities, are simply too attenuated and inherently 
incredible to constitute competent medical evidence.  See 
Carbino v. Gober, 10 Vet. App. 69, 77 (1997), aff'd sub nom. 
Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999); Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

In view of the foregoing, the Board finds that service 
connection for peripheral neuropathy of the lower extremities 
is not warranted.

                                             Residuals of 
Typhoid Fever

The veteran's service medical records are completely negative 
for any complaints of or treatment for residuals of typhoid 
fever.  Nor are there any records of post-service treatment 
for residuals of typhoid fever.  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

The veteran also alleges that he incurred typhoid fever after 
being exposed to (unspecified) chemicals while on active 
service.  He claims following in-service exposure, he was 
treated for residuals of typhoid fever and was told by a 
doctor that he had probably contracted typhoid fever while 
performing hurricane relief.  As noted above, such 
assertions, filtered through a lay person's sensibilities, 
are too attenuated to constitute competent medical evidence.  
Carbino, Robinette, supra.  Moreover, there is no medical 
evidence of a current diagnosis of residuals of typhoid 
fever.  Absent a current diagnosis, a claim for service 
connection must be denied.  Brammer, supra.

                                                     
Conclusion

The remaining evidence supporting the veteran's claims 
consists of his lay statements.  Although the veteran is 
competent to describe what he experienced during active 
service, as a lay person, he is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders.  Accordingly, the lay statements are entitled to 
no probative value.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for peripheral neuropathy of the lower 
extremities, residuals of typhoid fever, and hearing loss in 
the right ear.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).













ORDER

Entitlement to service connection for peripheral neuropathy 
of the lower extremities is denied.

Entitlement to service connection for residuals of typhoid 
fever is denied.

Entitlement to service connection for hearing loss in the 
right ear is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


